Citation Nr: 0004343
Decision Date: 02/18/00	Archive Date: 09/08/00

DOCKET NO. 92-21 561               DATE FEB 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to an increased (compensable) evaluation for right
ear hearing loss.

3. Entitlement to a total rating based on individual
unemployability due to service-connected disabilities.

REPRESENTATION 

Veteran represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Veteran

ATTORNEY FOR THE BOARD M.S. Lane, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1950 to January 1954
and from January 1962 to June 1963. Service in Korea is indicated
by the record.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a May 1990 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO), which denied the
veteran's claims of entitlement to service connection for PTSD,
entitlement to a compensable evaluation for hearing loss of the
right ear and entitlement to a total rating based on individual
unemployability due to service- connected disabilities. By that
decision, the RO also denied the veteran's claim of entitlement to
an increased evaluation for tinnitus.  1

In an August 1994 decision, the Board determined that the veteran's
claim of entitlement to service connection for a psychiatric
disorder, to include PTSD, had been previously denied by the RO in
a September 1988 rating decision. The Board further determined that
although the veteran had initiated an appeal regarding that
decision, and a statement of the case had been issued by the RO,
the veteran subsequently failed to submit a timely substantive
appeal (VA Form 9). See 38 C.F.R. 20.200, 20.201, 20.202, 20.302
(1999). The Board therefore concluded that the veteran had failed
to perfect his appeal and that the RO's September 1988 rating
decision had become final. See 8 U.S.C.A. 7105 (West 1991); 38
C.F.R. 20.1103 (1999). The Board further concluded that the issue
on

----------------------------------------------------------------
1 During his October 1998 personal hearing, the veteran withdrew
his appeal as to the claim of entitlement to an increased
evaluation for tinnitus. See 38 C.F.R. 20.204 (1999). Therefore,
the Board will not address this issue further.

2 -

appeal was thus more appropriately characterized as whether new and
material evidence had been submitted to reopen a claim of
entitlement to service connection for PTSD. After reviewing the
veteran's claim on that basis, the Board proceeded to find that new
and material evidence had been submitted, and the veteran's claim
of entitlement to service connection for PTSD was reopened. See 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1999).

Having reopened the veteran's claim of entitlement to service
connection for PTSD, the Board then remanded this case to the RO
for further evidentiary development. The requested development was
completed, and in March 1999, the RO issued a Supplemental
Statement of the Case in which it continued to deny the veteran's
claims of entitlement service connection for PTSD and entitlement
to total rating based on individual unemployability due to service-
connected disabilities. The RO also continued to deny the veteran's
claim of entitlement to a compensable evaluation for right ear
hearing loss. Thereafter, the claims folder was returned to the
Board.

In October 1994, the RO issued a letter to the veteran requesting
that he indicate whether he desired to appear at a personal
hearing, either before a member of the Board or a hearing officer.
Thereafter, in January 1995, the veteran submitted a statement in
which he expressed his desire to appear at a personal hearing
before a "member of Board or [h]earing officer" at the RO. The
record reflects that in October 1998, the veteran presented
testimony at a personal hearing before a hearing officer at the San
Diego RO. During this hearing, the veteran withdrew his request for
an additional hearing before traveling a member of the Board.

Additional issues not currently on appeal

In a signed statement submitted in August 1990, the veteran raised
a claim of entitlement to service connection for left ear hearing
loss. The Board notes that this claim was previously denied by the
RO in a February 1989 rating decision. As the issue of whether new
and material evidence has been submitted to reopen a claim of
entitlement to service connection for left ear hearing loss has not
been addressed,

3 - 

this matter is accordingly referred to the RO for appropriate
action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is
without jurisdiction to consider issues not yet adjudicated by the
RO].

In a June 1997 rating decision, the RO denied entitlement to
service connection for an episodic imbalance (claimed as vertigo)
and a dental disability. To the Board's knowledge, the veteran has
not expressed disagreement with that decision. Thus, these issues
are not presently on appeal. 38 C.F.R. 20.200, 20.201, 20.202,
20.302 (1999).

During his October 1998 personal hearing, the veteran presented
testimony regarding his history of bilateral ear infections and his
difficulties with keeping his balance, which he believed to be
related to his right ear hearing loss. To the extent that the
veteran is attempting to reopen his claim of entitlement to service
connection for vertigo and/or claim entitlement to service
connection for recurrent ear infections, these issues are referred
to the RO for appropriate action.

FINDINGS OF FACT

1. The veteran has no awards or decorations denoting engagement in
combat with the enemy or direct combat participation and no other
supportive evidence reflects that the veteran engaged in combat
with the enemy.

2. The weight of the medical evidence does not support a finding
that the veteran has PTSD.

3. The veteran currently has an average pure tone threshold of 41
decibels in the right ear, with speech recognition ability of 92
percent.

4. The veteran currently has Level I hearing in his right ear.

4 - 

5. The veteran's service-connected disabilities do not prevent him
from securing and following substantially gainful employment.

CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304 (1999).

2. The criteria for a compensable schedular evaluation for hearing
loss in the right ear are not met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 4.85-4.87,
Diagnostic Code 6100 (1999).

3. The criteria for a total disability rating based on individual
unemployability due to a service-connected disability have not been
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.  3.340, 3.341, 4.15,
4.16, 4.18, 4.19 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD; a compensable
disability rating for service-connected right ear hearing loss; and
a total rating based on individual unemployability due to service-
connected disabilities.

In the interest of clarity, the Board will separately discuss the
three issues on appeal.

5 - 

Entitlement to service connection for PTSD.

Preliminary Matter 

Applicable Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service
connection may be granted if the evidence establishes that the
veteran's claimed psychiatric disability was incurred in service,
or was manifested to a compensable degree within one year after
service. 38 U.S.C.A.  1101, 1110, 1112, 1113 (West 1991); 38 C.F.R.
3.303(a), 3.307, 3.309 (1999). Notwithstanding the lack of a
diagnosis of a psychiatric disorder during service or within one
year thereafter, service connection may still be granted if all of
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 U.S.C.A. 1113(b) (West
1991); 38 C.F.R. 3.303(d) (1999); Cosman v. Principi, 3 Vet. App.
503, 505 (1992).

Congenital or developmental defects such as personality disorders
are not diseases or injuries within the meaning of the applicable
legislation. 38 C.F.R. 3.303(c), 4.9 (1999).

Service connection - PTSD

For service connection to be awarded for PTSD, three elements must
be present: (1) a medical diagnosis of PTSD; (2) medical evidence
of a causal nexus between current symptomatology and the claimed
in-service stressor; and (3) credible supporting evidence that the
claimed in-service stressor actually occurred. 38 C.F.R. 3.304(f);
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical framework
and line of reasoning for determining whether a veteran was exposed
to a recognizable stressor during service, which, as discussed
above, is an essential element in solidifying a

6 - 

claim for service connection for PTSD. 6 Vet. App. 91 (1993). In
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R.
3.304(d) and (f), and the applicable provisions contained in VA
Manual 21-1, the evidence necessary to establish the incurrence of
a recognizable stressor during service to support a claim of
service connection for PTSD will vary depending on whether the
veteran "engaged in combat with the enemy." See Hayes v. Brown, 5
Vet. App. 60 (1993). The determination as to whether the veteran
"engaged in combat with the enemy" is made, in part, by considering
military citations that expressly denote as much. Doran v. Brown,
6 Vet. App. 283, 289 (1994). However, the Court has recently held
that the Board may not rely strictly on combat citations or the
veteran's MOS to determine if he engaged in combat; rather, other
supportive evidence of combat experience may also be accepted. See
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7
Vet. App. 70, 76 (1994). If combat is affirmatively indicated, then
the veteran's lay testimony regarding claimed combat-related
stressors must be accepted as conclusive as to their actual
occurrence and no further development or corroborative evidence
will be required, provided that the veteran's testimony is found to
be "satisfactory' " i.e., credible, and "consistent with the
circumstances, conditions, or hardships of such service." Zarycki,
6 Vet. App. at 98.

If there is no combat experience, or if there is a determination
that the veteran engaged in combat but the claimed stressor is not
related to such combat, there must be independent evidence to
corroborate the veteran's statement as to the occurrence of the
claimed stressor. See Doran, 6 Vet. App. at 288-89. The veteran's
testimony, by itself, cannot, as a matter of law, establish the
occurrence of a non- combat stressor. See Dizoglio, 9 Vet. App. at
166. Further, an opinion by a mental health professional based on
a post-service examination of the veteran cannot be used to
establish the occurrence of a stressor. See Moreau v. Brown, 9 Vet.
App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

7 - 

Factual Background

Upon enlistment in August 1950, an examiner noted that psychiatric
and personality examination of the veteran revealed no significant
abnormalities. Subsequent service medical records from the
veteran's first period of service are negative for any complaints
or treatment related to psychiatric problems. In a report of
medical examination completed at separation, an examiner noted
"normal" for the veteran's psychiatric condition.

The veteran's Form DD 214, Report of Separation from the Armed
Forces of the United States, from his first period of service
indicates that his occupational specialty was Aircraft Engine
Mechanic and that he was assigned to the 30th Bombardment Squadron, 
19th Bombardment Group. The veteran's awards and commendations
include the National Defense Service Medal, the Korean Service
Medal, and the United Nations Service Medal.

Upon reenlistment in January 1962, the veteran reported no history
of depression or excessive worry and no history of any nervous
trouble of any sort. In a report of medical examination dated in
January 1962, an examiner again found the veteran's psychiatric
condition to be normal.

Service medical records from the veteran's second period of
service! reveal that in May 1963, the veteran was hospitalized for
psychiatric evaluation. The veteran reported that during his prior
period of service, he had received 5 disciplinary actions during a
three-month period near the end of his tour of duty. In explaining
the difficulties he experienced at the time, the veteran stated
that "the Korean war was over and all the rules had changed. Things
got more strict in petty ways." The veteran reported that following
his discharge in January 1954, he attended trade school for nine
months and then went to a junior college for two and a half years.
The veteran indicated that he then quit college to get married and
worked as a salesman until he volunteered for the Army in January
1962. The veteran stated

8 -

that during this period, he and his wife had frequent arguments and
separations, and finally became separated for good in 1961.

The examiner noted that the veteran related a long history of an
inability to relate himself effectively to the Army situation,
which revolved around certain attitudes regarding authority
figures. The examiner concluded that there was no evidence of
psychosis, neurosis, or organicity, and that there were no signs or
symptoms of depression. The examiner further concluded that certain
characterological deficiencies were present, which seriously
impaired the veteran's usefulness to service. The veteran was
diagnosed with passive aggressive reaction, chronic, severe,
manifested by marked stubbornness and passive obstructionism,
immature and impulsive judgment, and poorly controlled hostility
and anxiety.

In a report of medical history completed in May 1963, the veteran
again reported no history of depression or excessive worry. In a
report of examination conducted for discharge, an examiner noted
"normal" for the veteran's psychiatric condition. The veteran was
separated from his second period of service as a private E-3. The
character of this second discharge was under honorable conditions.

In June 1963, the veteran filed a claim of entitlement to service
connection for a "nervous condition". This claim was denied by the
RO in a November 1963 rating decision on the basis that the
veteran's psychiatric disability, diagnosed as a chronic passive-
aggressive reaction, was a constitutional or developmental
abnormality, and not a disability for which service connection
could be granted under the law. See 38 C.F.R. 3.303(c), 4.9.

The record reflects that in 1985, the veteran went to work as a
civilian employee in the Real Estate Department of the U.S. Army
Corps of Engineers. The veteran was reportedly placed in a
supervisory position, for which he apparently felt he was not
qualified for and should never have been put into. A disagreement
subsequently developed between the veteran and his employers
involving travel vouchers and advances, which led to the Army
referring the matter to the Criminal Investigation Division for
investigation. The veteran then accepted a job with the Department
of

- 9 -

the Navy which was to start in September 1985. However, the veteran
contended that the Army then took harassing actions against him for
leaving his position there so soon, which led to the Navy canceling
his assignment before it was to start. The veteran was then
informed that the moving expenses that had been F,aid to him by the
Army to relocate to New York had been in@error and had to be
repaid. The veteran claimed that this led to further harassment and
a reduction in his pay. Repayment of these expenses reportedly
resulted in financial hardship for the veteran and led to his
seeking psychiatric care in February 1986.

A VA psychiatric evaluation dated in February 1986 is associated
with the claims folder. It reveals that the veteran reported
feelings of constant stress, anxiety, and depression, involving
financial hardship and job-related stress. A diagnosis of
"adjustment reaction" was noted by the examiner. Subsequent VA
outpatient treatment records dated throughout 1986 and 1987 show
continued psychiatric treatment for anxiety and stress related to
pressure from his working conditions. In August 1987, another VA
examiner noted a diagnosis of adjustment disorder with anxiety and
depressed mood. None of these reports mentions the veteran's
military service as being implicated in his psychiatric problems.

In July 1987, the veteran was evaluated by Dr. R.F., a private
psychiatrist. On examination, Dr. R.F. noted that the veteran's
primary concerns related to his depressed mood and stresses that he
experienced as a civilian employee for the Army Corps of Engineers.
The veteran stated that he experienced many conflicts while working
for the military and that this resulted in the resurfacing of
painful memories of combat duties in Korea. Dr. R.F. diagnosed the
veteran with atypical depression and generalized anxiety disorder.

In January 1988, the veteran filed a claim of entitlement to
service connection for PTSD. In a September 1988 rating decision,
the RO denied this claim on the grounds that there was no competent
medical evidence indicating that the veteran had ever been
diagnosed with PTSD.

10 - 

Thereafter, the veteran submitted treatment records from Dr. J.P.,
a private psychiatrist. A report of psychiatric examination dated
in April 1989 notes that the veteran's mental state was that of an
anxious person who complained of a depressed and worried mood, with
some improvement noted in the veteran's mood since he had retired
on medical disability in March 1988. During the examination, the
veteran reported that he had experienced nightmares of friends who
had died in Vietnam. He stated that he could see their faces and
would sometimes get tearful over this. Dr. J.P. diagnosed the
veteran with an anxiety state, with some depressive features
relating to various stresses. Dr. J.P. concluded that the veteran
was likely to have a recurrence of symptoms whenever he was
subjected to stress, especially the type of stress that involved
his employment with the Army.

In January 1990, Dr. J.P. further evaluated the veteran. Dr. J.P.
noted that the veteran had continued to experience nightmares of
Korea, and that he would often wake up sweating and be unable to
return to sleep at night. The veteran also reported that he had
been more depressed around Christmas because he had been reminded
of a close friend who had been killed on Christmas in 1952. Dr.
J.P. concluded that the veteran suffered from anxiety and
depression related to various stressors which date as far as
treatment was concerned back to 1963, and as far as some symptoms
were concerned back to the Korean War. Dr. J.P. further concluded
that he had "some symptoms suggestive of post traumatic stress
disorder."

In January 1990, a VA psychiatric examination was conducted. The
veteran reported that he had worked for the Post Office from 1975
to 1988, when he was retired on medical disability "due to PTSD".
The veteran indicated that he experienced forgetfulness and
anxiety, and that he had recently experienced feelings of
depression and hopelessness during Christmas. He linked his
symptoms and difficulties to the time that he spent as a ground
crew member in Korea attached to the 20th Air Force, 19th Bomber
Wing. The veteran stated that he shared a room with a tail gunner
who was killed during a mission, and that it was around that time
that he received news from home that his grandmother had died. Upon
examination, the VA examiner could find no evidence of a thought
disorder and no

- 11 -

evidence of anxiety or memory impairment. Based on his examination,
the VA examiner concluded that no psychiatric diagnosis was
warranted.

In March 1990, the veteran was evaluated by Dr. K.G., a private
psychiatrist. The veteran reported that whenever he was under
stress, he would become depressed, anxious, and unable to cope with
his job. He also reported that he would become agitated by memories
of the Korean War. Dr. K.G. concluded that the veteran had symptoms
suggestive of PTSD and that these symptoms would become more severe
whenever the veteran was placed in a stressful situation.

In a signed statement submitted in July 1991, the veteran reported
that his troubles with the Army relating to relocation expenses
began in Christmas 1985, which was the anniversary of when he lost
a close friend in Korea in December 1952 and his grandmother in
December 1953. He asserted that his problems with the Army at that
time created so much stress that he contemplated suicide and
experienced a nervous breakdown. In another signed statement
submitted in May 1992, the veteran asserted that he was
unemployable as a result of his PTSD.

In May 1993 and June 1993, the veteran was examined by Dr. C.W., a
private psychiatrist. The veteran reported that ever since he had
a nervous breakdown in 1985, he has been unable to handle even the
slightest stress. He further reported that he was handling his PTSD
from Korea until he had to deal with the Army again. Dr. C.W. noted
a history of stress problems since the early 1950's, which
reportedly became exacerbated after one of his friends was killed.
Dr. C.W. also stated that the veteran had been diagnosed with
"combat fatigue" in 1963 and was found to be unsuitable for
service. Dr. C.W. diagnosed the veteran with PTSD, which he
determined made it unlikely that the veteran would be able to
return to work in the foreseeable future.

In April 1997, the veteran was examined by two VA psychiatrists.
The veteran reported that his stressors involved getting to know
the flight crews of various aircraft involved in the bombing of
North Korea who were killed in action. He indicated that he had
seen a lot of body bags and blood, and that the sadness over

12 - 

losing his friends was very destructive to him. The VA
psychiatrists noted that the veteran indicated that he was not
exposed to incoming fire and was not involved directly in combat.
The VA psychiatrists reviewed the veteran's medical history and
found the record to be very conflicting. The VA psychiatrists noted
that most health care practitioners merely found that the veteran
had a suggestion of PTSD or elements of PTSD. The VA psychiatrists
also determined that the veteran did have a clear diagnosis of a
character disorder in the past. The VA psychiatrists concluded that
the veteran exhibited elements of PTSD, but that they were unable
to provide a diagnosis of PTSD based on the description of
stressors provided by the veteran. They found that in their
opinion, the stressors reported by the veteran were not the type to
generate classic PTSD symptomatology. They diagnosed the veteran
with alcohol dependency, in remission for twenty years, and mixed
personality disorder.

In October 1998, the veteran presented testimony at a personal
hearing at the RO. He testified that his stressors occurred when he
served as a mechanic in Korea and that these stressors consisted of
seeing friends take off and not return. He further testified that
he had been particularly disturbed by the fact that his friends
were only permitted to fire on other craft after they had been
fired upon, which he felt exposed them to a lot of unnecessary
risk. He stated that he had also seen many soldiers return as
wounded and on several occasions had to clean blood out of
aircraft.

In December 1998, the USACRUR provided extracts from the U.S. Air
Force Listing of Casualties. These extracts documented the deaths
of several individuals who had been listed by the veterans as
friends he had lost during the Korean War. The casualty list
included Sgts. R.N., D.O., and D.R., who were noted to have died on
December 31, 1953. The list also included Airmen First Class H.I.,
J.P., F.S., and J.0., who were noted to have died on January 30,
1954. 2

In March 1999, the RO informed the two VA psychiatrists who had
examined the veteran in April 1997 that the USACRUR had verified
the deaths of several people

---------------------------------------------------------
2  The veteran left military service on January 15, 1954. 

- 13 

the veteran had listed as friends during the Korean War. The RO
noted that while it was unlikely that the veteran was present when
these soldiers died, it was likely that he knew these individuals
and was aware of their deaths at the time. The RO requested that
the VA psychiatrists determine whether these stressors were
sufficient to give rise to a diagnosis of PTSD, and whether
verification of these stressors cause them to change their
diagnosis of the veteran. In a March 1999 addendum to their report,
the two VA psychiatrists determined that they had no reason to
change the conclusions expressed in their April 1997 report.

Analysis

Initial matter- well groundedness of the claim/duty to
assist/standard of proof

The threshold question in any veteran's claim for service
connection is whether that claim is well grounded pursuant to 38
U.S.C.A. 5107(a). A well-grounded claim is one that is plausible,
meritorious on its own or capable of substantiation. See Murphy v.
Derwinski, 1 Vet. App. 78 (1990). In order for a claim to be well
grounded, there must be competent evidence of (1) a current
disability (a medical diagnosis); (2) incurrence or aggravation of
a disease or injury in service (lay or medical evidence); (3) a
nexus between the in-service injury or disease and the current
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498
(1995).

As an initial matter, the Board concludes that the veteran's claim
of entitlement to service connection for PTSD is well grounded. 38
U.S.C.A. 5107(a). This is based on Dr. C.W.'s diagnosis of PTSD and
the veteran's statements as to his alleged stressor. The Board
wishes to make it clear that the veteran's statements are presumed
to be true only for the limited purpose of establishing whether the
claim is well grounded. See King v. Brown, 5 Vet. App. 19, 21
(1993).

A well-grounded claim having been submitted, VA has a duty to
assist the veteran in the development of facts pertinent to his
claim. 38 U.S.C.A. 5107. In August 1994, this case was remanded for
additional evidentiary development, which was completed by the RO.
There is now ample medical and other evidence of record,

- 14 -

the veteran has been provided with a recent VA psychiatric
examination, and there is no indication that there are additional
records that have not been obtained and which would be pertinent to
the present claim. Thus, the Board finds that no further
development is required in order to comply with VA's duty to assist
as mandated by 38 U.S.C.A. 5107(a).

It is noted that the veteran's service personnel records are not on
file and were apparently destroyed in a fire at the National
Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.
The Board recognizes that there is a heightened obligation to
explain findings and conclusions and to consider carefully the
benefit of the doubt rule in cases, such as this, in which records
are presumed to have been or were destroyed while the file was in
the possession of the government. See O'Hare v. Derwinski, 1 Vet.
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. pp. 83, 85
(1992). The analysis of the veteran's claim was undertaken with
these duties and obligations in mind .  3

As was discussed above, the veteran's claimed in-service stressors
have been verified by the U.S. Armed Services Center for Research
of Unit Records (USACRUR). Thus, the Board believes that the
absence of the veteran's service personnel records is unlikely to
affect the outcome of his claim.

Once a well-grounded claim has been established, the Board has the
duty to assess the credibility and weight to be given to the
evidence. See Madden,v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) and
cases cited therein. When there is an approximate balance of
evidence regarding the merits of an issue, the benefit of the doubt
in resolving each such issue shall be given to the claimant. 38
U.S.C.A. 5107(b); 38 C.F.R. 3.102 (1999). In Gilbert v. Derwinski,
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need
only demonstrate that there is an 'approximate balance of positive
and negative evidence' in order to prevail." To deny a claim on

----------------------------------------------------------------
3  These cases do not lower the legal standard for proving a claim
for service connection but rather increase the Board's obligation
to evaluate and discuss in its decision all of the evidence that
may be favorable to the appellant. See Russo v. Brown, 9 Vet. App.
46, 51 (1996) [citing Ussery v. Brown, 8 Vet. App. 64 (1995)]. 

- 15 - 

its merits, the preponderance of the evidence must be against the
claim. Alemany V. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

At the outset, the Board notes that the record does not reflect
that the veteran received any combat citation in service and there
is no official record or other corroborative evidence showing that
he was ever exposed to combat in service. Furthermore, the veteran
in this case has never alleged that he was directly exposed to
combat in service. Rather, he has asserted that his in-service
stressor was his knowledge that several of his close friends were
killed in action during air missions over Korea. Thus, because
there is no evidence indicating that the veteran was exposed to
combat in Korea, and because the veteran is not alleging that such
was the case, the Board finds that the provisions of 38 U.S.C.A.
1154 and 38 C.F.R. 3.304(d) regarding combat veterans are not for
application in this case.

As noted above, for service connection to be awarded for PTSD,
three elements must be present: (1) a current medical diagnosis of
PTSD; (2) medical evidence of a causal nexus between current
symptomatology and the claimed in-service stressor; and (3)
credible supporting evidence that the claimed in-service stressor
actually occurred. 38 C.F.R. 3.304(t); Moreau v. Brown, 9 Vet. App.
389 (1996).

As to item (2), as discussed above, if, as here, there is no combat
experience, there must be independent evidence to corroborate the
veteran's statement as to the occurrence of the claimed stressor.
See Doran, 6 Vet. App. at 288-89. Further, an opinion by a mental
health professional based on a post-service examination of the
veteran cannot be used to establish the occurrence of a stressor.
See Moreau, 9 Vet. App. at 395-96.

Regarding the first element, the Board finds that the veteran in
this case does not have a current diagnosis of PTSD. Although the
Board is cognizant, that the veteran was diagnosed with PTSD by Dr.
C.W. in May 1993 and June 1993, for the reasons expressed below,
the Board places much more probative weight on the findings of

16 -

the April 1997 VA psychiatrists, who thoroughly reviewed the
veteran's claims folder and specifically ruled out a diagnosis of
PTSD related to the veteran's stressors. In particular, the Board
notes that the April 1997 VA psychiatrists determined that although
some of his clinical symptoms were consistent with PTSD, the
veteran's reported in-service stressors were not sufficient to
support a diagnosis of PTSD. The April 1997 psychiatrists
apparently found that the veteran suffered from a personality
disorder, which accounted for his long history of anxiety and other
symptoms.

The Board further finds that the conclusions of the April 1997 VA
psychiatrists are supported by the earlier findings of the January
1990 VA psychiatrist, who also considered the veteran's medical
history and reported stressor, but determined that no psychiatric
diagnosis was warranted.

Regarding Dr. C.W.'s diagnosis of PTSD, the Board notes that it
places very little probative value on this diagnosis, as it was
apparently based not only on the veteran's report of having lost
friends in service, but also on the veteran's report of having been
diagnosed with "combat fatigue" in 1963, during service. However,
the veteran's service medical records are negative for any evidence
that the veteran was ever in combat or was diagnosed with "combat
fatigue" in service. Rather, his service medical records show that
he was diagnosed in May 1963, during his second period of service,
with chronic and severe passive aggressive reaction, which was
found to related a long history of an inability to relate himself
effectively to the Army situation and certain attitudes the veteran
held regarding authority figures. There is no indication that this
in-service diagnosis was attributed by the military examiner to
combat exposure or "combat fatigue." Furthermore, the veteran
himself has since acknowledged that he was never directly exposed
to combat in Korea, but rather that his PTSD is related to the loss
of several close friends who died on air missions over Korea.
Therefore, the Board finds that Dr. C.W.'s diagnosis of PTSD, which
appears to have been specifically based on an assumption that the
veteran was diagnosed with "combat fatigue" in service, is of no
probative value. See Swann v. Brown, 5 Vet. App. 229, 233 (1993)  
 a diagnosis "can be no better than the facts alleged by the
appellant."]

17 -

In support of his claim, the veteran has also submitted the
treatment records of Drs. J.P. and K.G., his private physicians.
However, in determining whether the veteran has a diagnosis of
PTSD, the Board finds these records to be of very little probative
value, as there is no indication that these psychiatrists ever
diagnosed the veteran with PTSD. While both Drs. J.P. and K.G.
found that the veteran experienced symptoms "consistent with" or
"suggestive of' PTSD, neither physician ever offered a diagnosis of
PTSD in their reports. Thus, to the extent that the veteran has
submitted these records to show that he has been diagnosed with
PTSD, the Board finds that these physician's opinions are in fact
more consistent with the findings of the April 1997 VA
psychiatrists, who specifically considered the veteran's reports of
losing close friends in Korea, and concluded that a diagnosis of
PTSD was not appropriate.

In summary, the Board finds that the preponderance of the competent
and probative evidence of record is against finding that the
veteran has PTSD. There is no current of PTSD in this case. The
Board also finds that there is no medical evidence of a sufficient
in-service verified stressor. Although the veteran's reported of
several friends being killed in Korea appears to have been verified
by the USACRUR, the April 1997 VA psychiatrists specifically
determined that the veteran's mere knowledge of his friends' deaths
was an insufficient stressor on which to support a diagnosis of
PTSD. See also Cohen, 10 Vet. App. at 143 [the sufficiency of a
stressor, as opposed to the occurrence of a stressor, is a medical
determination]. The Board also notes in passing that, with respect
to several of the veteran's comrades, their deaths took place after
he left service and any stressor associated therewith could not
have occurred while he was in service.

In summary, for the reasons and bases expressed above, the Board
concludes that the preponderance of the evidence is against the
veteran's claim of entitlement to service connection for PTSD. The
benefit sought on appeal is accordingly denied.

- 18 -

Entitlement to a compensable evaluation for right ear hearing loss.

Applicable Law and Regulations

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Ratings Schedule). 38 C.F.R. Part
4 (1998). Separate diagnostic codes identify the various
disabilities. The VA has a duty to acknowledge and consider all
regulations which are potentially applicable through the assertions
and issues raised in the record, and to explain the reasons and
bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 5 89
(1991). The requirements set forth in these regulations for
evaluation of the complete medical history of the veteran's
condition operate to protect veterans against adverse decisions
based on a single, incomplete or inaccurate report, and to enable
the VA to make a more precise evaluation of the level of the
disability and of any changes in the condition. Schafrath, 1 Vet.
App. at 593-94.

Where entitlement to compensation has already been established and[
an increase in the disability rating is at issue, the present level
of disability is of primary concern. See 38 C.F.R. 4.1, 4.2 (1998);
see also Francisco v. Brown, 7 Vet. App. 55 (1994). Where there is
a question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria for that rating. Otherwise the
lower rating will be assigned. 38 C.F.R. 4.7 (1999). All benefit of
the doubt will be resolved in the veteran's favor. 38 C.F.R. 4.3 (1999).


Effective June 10, 1999, during the pendency of this appeal, the
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with regard to
evaluating hearing impairment and other diseases of the ear. 64
Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 4.85-4.87).
The Court has held that where a law or regulation changes after a
claim has been filed or reopened but before the administrative or
judicial appeal process has been concluded, the version more
favorable to the veteran will apply. Karnas v. Derwinski, 1 Vet.
App. 308, 313

19 - 

(1991). Although the RO did not consider the change in regulation,
the Board concludes that this is not prejudicial as the change in
regulation was not a substantive change regarding the portion of
the regulations pertinent to this veteran's claim. Consequently,
the change has no effect on the outcome of this claim. See
Edenfield v. Brown, 8 Vet. App. 384 (1995). The Board finds,
therefore, that it may proceed with a decision in this case without
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 384,
394 (1993).

Prior to June 10, 1999, the severity of hearing loss was determined
by comparison of audiometric test results with specific criteria
set forth at 38 C.F.R. 4.85, Part 4, DC 6 through 6110 (1998).
Effective June 10, 1999, the severity of hearing loss continues to
be determined by comparison of audiometric test results with
specific criteria set forth at 38 C.F.R. 4.85, Part 4, DC 6100
through 6110. See also 64 Fed. Reg. 25208 and 25209, published at
38 C.F.R. 4.85-4.87 (effective June 10, 1999). Under both the new
and old regulations, evaluations of bilateral defective hearing
range from non compensable to 100 percent based on organic
impairment of hearing acuity as measured by the results of
controlled speech discrimination tests together with the average
hearing threshold level as measured by pure tone audiometry tests
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per
second). The Schedule allowed for such audiometric test results to
be translated into a numeric designation ranging from Level I, for
essentially normal acuity, to Level XI, for profound deafness, in
order to evaluate the degree of disability from bilateral service-
connected defective hearing.  The evaluations derived from the
schedule are intended to make proper allowance for improvement by
hearing aids. See 38 C.F.R. 4.85-4.87 (1998); See also 64 Fed. Reg.
25208 and 25209, published at 38 C.F.R. 4.85 (effective June 10,
1999).

In situations where service connection has been granted for hearing
loss in only one ear, compensation is payable for the combination
of the service-connected and the non service-connected disabilities
as if both disabilities were service connected only if there is
total deafness in both ears. 38 U.S.C.A. 1160; 38 C.F.R. 3.383(a)
(1999). Otherwise, the non service-connected ear is deemed normal
for rating purposes. VAOPGCPREC 32-97 (August 29, 1997).
Accordingly, for rating

20 -

purposes, the veteran's non service-connected left ear will be
considered to be at Level I. 38 C.F.R. 4.85(f).

Factual Background

In December 1989, the veteran filed a claim of entitlement to a
compensable evaluation for his service-connected right ear hearing
loss. He contended that his right ear hearing loss had continued to
worsen in severity.

In support of his claim, the veteran submitted treatment records
from Dr. J.G., a private neurologist, dated between July 1989 and
October 1989. In a July 1989 letter, Dr. J.G. noted that the
veteran had reported a history of bilateral deafness, which he
attributed to exposure to noise trauma during service.

In November 1989, the veteran was examined by Dr. M.K., a private
ear, nose, and throat (ENT) specialist. Dr. M.K. noted a history of
loud noise exposure in Korea and a history of fungal infections in
both ears in 1988. On the audiogram conducted by Dr. M.K., pure
tone thresholds, in decibels, were as follows:

                         HERTZ 
          1000  2000   3000  4000 
RIGHT       15    15     75    80

Dr. M.K. noted an average hearing loss of 36.6 decibels in the
right ear.

In January 1990, the veteran underwent a VA audiological
evaluation. Pure tone thresholds, in decibels, were as follows:

                         HERTZ 
           100  2000   3000  4000 
RIGHT       20    20     75    80

-21-                                                              
   
The VA audiologist noted a pure tone average of 20-22 in the right
ear and a speech recognition ability of 84 percent in the right
ear. The VA audiologist diagnosed the veteran with bilateral high-
frequency sensorineural hearing loss, severe on the right.

In August 1994, the Board remanded the veteran's case for
additional evidentiary development. The Board instructed the RO to
provide the veteran with VA otolaryngology and audiological
examinations to determine the nature and extent of any current
hearing loss disability.

In March 1997, the veteran was provided with a VA audiological
evaluation. The VA audiologist found that the veteran's pure tone
thresholds, in decibels, were as follows:

                         HERTZ 
          1000     2000     3000     4000 
RIGHT        5       15       65       80

Average pure tone threshold was noted to be 41 in the right ear
with a speech recognition ability of 92 percent in the right ear.

In March 1997, the veteran was also provided with a VA ENT
examination. The VA specialist diagnosed the veteran with symmetric
sensorineural hearing loss; bilateral tinnitus; complaints of
episodic imbalance with a reported caloric weakness on the right
side in past testing; and a history of noise exposure.

In a June 1997 rating decision, the RO denied entitlement to
service connection for episodic imbalance (claimed as vertigo) on
the basis that there was no competent medical evidence linking the
claimed disability to service.

During his October 1998 personal hearing, the veteran testified
that his right ear hearing loss had continued to worsen in
severity. He also presented testimony regarding his history of
bilateral ear infections and his difficulties with keeping his
balance, which he believed to be related to his right ear hearing
loss.

- 22 -

Analysis

The assignment of disability ratings for hearing impairment is
derived by a mechanical application of the rating schedule to the
numeric designations assigned after audiometric evaluations are
rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The most recent VA audiological evaluation available (March t 997)
reveals an average pure tone threshold of 41 decibels in the right
ear, and a speech discrimination ability of 92 percent in the right
ear. Applying these values to the rating schedule under both the
new or old regulation results in a numeric designation of Level I
hearing in the right ear. As noted above. as the veteran's left ear
hearing loss disability is not service-connected, it must be
considered to be at Level I for rating purposes. See 38 C.F.R.
4.85(f). Under Diagnostic Code 6100, a non compensable evaluation
is assigned where hearing is at Level I in both ears. Therefore,
the objective clinical evidence of record does not support a
compensable schedular evaluation for hearing loss in the right ear.
38 C.F.R. 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 4.85-
4.87, Diagnostic Code 6100 (1999).

The Board has also reviewed the results of the audiological
evaluations conducted in November 1989 and January 1990. Applying
the results of the veteran's November 1989 evaluation to the rating
schedule results in a numeric designation of Level II hearing in
the right ear and Level I hearing in the left ear, which also
results in a non compensable evaluation under Diagnostic Code 6100.
Additionally, applying the results of the veteran's January 1990
evaluation results in a numeric designation of Level I hearing in
the right ear and Level I hearing in. the left ear, which again
results in a non compensable evaluation under Diagnostic Code 6100.

The veteran appears to be contending that his ear infections and
balance difficulties are somehow related to his service-connected
right ear hearing loss. As noted above, the veteran's claim of
entitlement to service connection for vertigo was

23 -

denied in an unappealed June 1997 RO rating decision. See the
Board's discussion of this matter in the Introduction.

To the extent that the veteran is claiming that vertigo and
recurrent ear infections are part and parcel of his service-
connected right ear hearing loss and therefore should be taken into
consideration in the assignment of a disability rating for hearing
loss, there is no competent medical evidence that vertigo and ear
infections are part of his service-connected right ear hearing loss
disability. There is no indication that the veteran possesses the
specialized knowledge, skill, experience, training or education to
provide competent testimony on medical matters. See Espiritu v.
Derwinski, 2 Vet. App. 492, 495-496 (1992). In any event, the Board
must rate the veteran's hearing loss according to the schedular
criteria and cannot consider extraneous factors in assigning a
disability rating. In its review of claims for increased schedular
ratings, the Board is bound to apply the applicable rating
criteria, and only the applicable rating criteria. See Massey v.
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet.
App. 625, 628 (1992).

In summary, the Board has reviewed all the evidence of record, and
the objective clinical evidence does not support a compensable
schedular evaluation for hearing loss in the right ear. As
discussed above, the level of hearing that has been demonstrated on
objective evaluation is not consistent with a compensable schedular
evaluation under the regulation. See Lendenmann, 3 Vet. App. 349.
Accordingly, the Board finds that the preponderance of the evidence
is against the claim for a compensable schedular evaluation for
hearing loss in the right ear. The benefit sought on appeal is
denied.

Entitlement to at total rating based on individual unemployability
due to service-connected disabilities.

Relevant Law and Regulations

It is the established policy of VA that all veterans who are unable
to secure and follow a substantially gainful occupation by reason
of service-connected disabilities

- 24 -

shall be rated totally disabled. 38 C.F.R. 4.16. A finding of total
disability is appropriate "when there is present any impairment of
mind or body which is sufficient to render it impossible for the
average person to follow a substantially gainful occupation." 38
C.F.R. 3.340(a)(1), 4.15 (1999).

"Substantially gainful employment" is that employment "which is
ordinarily followed by the nondisabled to earn their livelihood
with earnings common to the particular occupation in the community
where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet.
App. 356, 358 (1991). "Marginal employment shall not be considered
substantially gainful employment." 38 C.F.R. 4.16(a).

A total disability rating for compensation may be assigned, where
the schedular rating is less than total, when the disabled person
is, in the judgment of the rating agency, unable to secure or
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such
disability, this disability shall be ratable at 60 percent or more.
If there are two or more disabilities, there shall be at least one
disability ratable at 40 percent or more and the combined rating
must be 70 percent or more. 38 C.F.R. 4.16(a).

A claim for a total disability rating based upon individual
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU
because of 'subjective' factors that the 'objective' rating does
not consider." Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In
evaluating a veteran's employability, consideration may be given to
his level of education, special training, and previous work
experience in arriving at a conclusion, but not to his age or
impairment caused by non service-connected disabilities. 38 C.F.R.
3.341, 4.16, 4.19 (1999).

Pursuant to 38 C.F.R. 4.16(b), when a claimant is unable to secure
and follow a substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage
requirements for eligibility for a total rating set forth in 38
C.F.R. 4.16(a), such case shall be submitted for extraschedular
consideration in accordance with 38 C.F.R. 3.321.

25 -

Analysis

The veteran is seeking entitlement to a total rating based on
individual unemployability due to service-connected disabilities.
In essence, the veteran contends that he is unable to secure or
maintain substantially gainful employment due to PTSD and vertigo,
two conditions for which he is not service-connected.

The record reflects that the veteran is currently assigned a 10
percent disability rating for tinnitus and a non compensable
disability rating for right ear hearing loss. These are his only
service-connected disabilities. Thus, he has a combined disability
rating of 10 percent, which does not meet the requirements for the
assignment of a total disability rating based upon individual
unemployability. See 38 C.F.R. 4.25, 4.16(a). As a result, the
veteran is not eligible for a total rating due to unemployability
under 38 C.F.R. 4.16(a). However, the Board must still consider
whether the veteran is unable to secure or follow substantially
gainful employment so as to warrant assignment of an extraschedular
evaluation under 38 C.F.R. 3.321. See 38 C.F.R. 4.16(b).

The veteran has reported that he left high school in the 9th grade
and later obtained a GED. Following his discharge from service in
1954, he attended electrical trade school for nine months and then
went to a junior college for a year and a half. Although it is
unclear from the record what type of work the veteran did
immediately following his final discharge in 1963, he has indicated
that he worked for the U.S. Postal Service from 1973 to 1985. He
then went to work for the U.S. Army Corps of Engineers from 1985
through 1988, when he was reportedly forced to leave work due to
emotional difficulties. The veteran was then awarded entitlement to
disability benefits under the Federal Employees' Compensation Act
for emotional problems caused by his employment with the U.S. Army.
Thereafter, the record reflects that the veteran accompanied his
wife to England, where he enrolled in college courses to acquire a
Masters in Business Administration. During his VA psychiatric
examination in April 1997, the veteran reported that he has
remained unemployed since he left his job with the Army in 1988.

- 26 -

After reviewing the record, the Board finds that the veteran's
service-connected disabilities are not of such severity as to
render him unable to secure or follow substantially gainful
employment. Although the veteran has contended that he is unable to
work due to his disabilities, the Board notes that the veteran's
contentions in this regard have referred solely to impairment
caused by his non service- connected disabilities, rather than his
service-connected right ear hearing loss and tinnitus. However, the
Court has held that when determining entitlement to a total rating
based on individual unemployability due to service-connected
disabilities, impairment caused by non service-connected
disabilities cannot be considered. See Pratt v. Derwinski, 3 Vet.
App. 269, 272 (1992).

In this case, the veteran has never asserted that his service-
connected tinnitus or right ear hearing loss are so severe as to
render him unemployable and there is no evidence to indicate that
such is the case. Although the evidence reveals that the veteran
has not worked since 1988, and that he retired at that time due to
disability, the evidence likewise shows that this retirement was
due solely to impairment caused by "emotional problems" at that
job. There is no evidence indicating that his service-connected
tinnitus and right ear hearing loss played any role in his
retirement. To the contrary, the record shows that prior to the
onset of his emotional difficulties in 1985, the veteran was able
to maintain full-time employment with the Postal Service for twelve
years while experiencing both right ear hearing loss and tinnitus.

In summary, the Board finds that there is no evidence indicating
that the veteran's service-connected tinnitus and right ear hearing
loss have ever interfered with the his ability to secure or follow
substantially gainful employment. Therefore, the Board concludes
that the preponderance of the evidence is finding that the
assignment of an extraschedular evaluation is warranted under 38
C.F.R. 3.321. See 38 C.F.R. 4.16(b). The veteran's claim of
entitlement to a total rating based on individual unemployability
due to service-connected disabilities is accordingly denied.

- 27

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for right ear hearing loss
is denied.

Entitlement to a total rating based on individual unemployability
due to service- connected disabilities is denied.

Barry F. Bohan 
Member, Board of Veterans' Appeals

28 - 


